Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 3, “a helmet electrical element of a helmet” contains gratuitous text, rendering the claim indefinite. Evidently one instance of “helmet” should be deleted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8-10, 15-18, 23, 24, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub. 2012/0074128 to Blackford et al (Blackford).
	Referring to Figures 1, 2 & 4, and ¶¶ [0025], [0027], [0029]-[0031] & [0043], Blackford discloses, as recited in apparatus claims 1 and 23 (& equivalently in method claim 16), a vehicle with “a propulsion system” (¶ [0043]), “a garment” 100 with “a power management unit” 128, 428, an internal “battery” 126, 426, “at least one electrical element” 412 (i.e., heating element), an “electrical connection... for connecting the between... power from... the... electrical connection to... [the] electrical element [and/or the] battery, and the... battery to the... electrical element” (Exr’s emphasis). 
Regarding claims 2, 15-18, 24, and 31-33, that the power management unit 128, 428 of Blackford selects between (1) [equivalent to (i) + (ii) below], external power delivered to the electrical (heating) element and/or the internal battery, and (2) internal battery power delivered to the electrical (heating) element, is evident in the fact that the power management unit controls power “to balance or regulate... multiple power supplies,” including simultaneously activating the heating element and charging the internal battery (¶ [0031]) by means of an external power supply such as that of a motorcycle or snowmobile (¶ [0043]), which may be assumed to be done automatically. 
	Alternatively, it would have been obvious to automatically switch between (i) external power activating the heating element and charging the battery simultaneously; (ii) external power activating the heating element alone once the battery is charged, or charging the battery alone; and (iii) internal battery power supplied to the heating element when external power is disconnected, since merely automating these often repeated selections of available operating modes does not patentably distinguish the claims from the prior art (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

	As recited in claim 10, Blackford discloses “a connector” 413 (Fig. 4, ¶ [0029]) which can be used for “recharging a battery of an electronic device, supplying power to an electrical [heating] element of a helmet, and supplying power to a secondary garment,” since the recited application are merely intended uses. The connectors of Blackford are capable of the recited uses, hence they meet the claim.

Claim Rejections - 35 USC § 103
Claims 14, 19, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Blackford in view of US PGPub. 2014/0015470 to Lim et al (Lim)..
	Referring firstly to claims 14, 19 and 29, and noting that Blackford discloses, at ¶¶  [0029] & [0043]and Fig. 4, supplying heating power (at power-out port 436) greater than a single power source 434, which would be the case when an electric (heating) element is powered by the internal batteries and an external power source simultaneously. Hence supplying power from the battery and the external power source, when the required heating power surpasses the power available from one or the other, would have been obvious to meet the heating power requirement.
	Claim 20 differs substantively from Blackford only in calling for stopping the power supplied by the battery when the remaining battery charge falls below a threshold value. Lim discloses, at ¶ [0051], stopping the power supplied by a battery when the remaining battery charge falls below a threshold value. It would have been obvious to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/3/21